                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                5:20-cv-00087-KDB-DCK

MALIQ ANTHONY MARSHALL-HARDY,             )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )
                                          )                                ORDER
IREDELL COUNTY, et al.,                   )
                                          )
                  Defendants.             )
__________________________________________)

        THIS MATTER is before the Court on initial review of Plaintiff’s Complaint [Doc. 1]

and on Plaintiff’s Motion to Proceed in Forma Pauperis [Doc. 2].

I.      BACKGROUND

        Pro se Plaintiff Maliq Anthony Marshall-Hardy (“Plaintiff”) filed this action pursuant to

42 U.S.C. § 1983 on July 6, 2020.1 [Doc. 1]. Plaintiff names the following as Defendants in this

matter: (1) Iredell County; (2) Dell Graham, identified as a Judge in Iredell County; (2) Edward

Hedrick, identified as a Judge in Iredell County; (3) Christine Underwood, identified as a Judge in

Iredell County; (4) Sarah Kirkman, identified as a District Attorney in Iredell County; (5) Scott

Cranford, identified as a District Attorney in Iredell County; (6) Shawn Savage, identified as a

Correctional Officer in Iredell Country; and (7) Darren Campbell, sued in his official capacity and

identified as the Iredell County Sheriff. [Doc. 1 at 1-4].

        Plaintiff brings eighteen different claims against these Defendants, asserting violations of


1
  In his motion to proceed in forma pauperis in this matter, Plaintiff states that he has “been incarcerated
for the last 8 months” and attaches what appears to be a trust account statement from a correctional facility
dated June 11, 2020 to his IFP motion. [Doc. 2 at 5, 6-7]. The address for Plaintiff in the docket in this
matter, however, is a residential address in Statesville, North Carolina. As such, it is unclear whether
Plaintiff is currently incarcerated.




        Case 5:20-cv-00087-KDB-DCK Document 3 Filed 08/28/20 Page 1 of 7
his rights under the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments. [Doc. 1 at

13-18]. In generally describing the nature of his case, Plaintiff alleges as follows:

               This matter is being brought to the court because upon the Plaintiff
               who represents himself, bring to the attention he did not had a
               probable cause hearing the defendants turned a blind eye to the
               situation, also one of the defendants has honassly [sic] infringed on
               the Plaintiff ability to represent himself by removing legal material
               with no clear security threat from the Plaintiff and enforcing cruel
               and unusual punishment on the Plaintiff by making his subordinates
               strip the Plaintiff and throw him in isolation with no recorded
               paperwork or violation of the facility’s rules and regulations for 14
               days, in conclusion the last defendant has stripped [illegible] of
               freedom of press into the facility, which left the Plaintiff is a state of
               ignorance too current Pandemic of 2019-2020[.]

[Doc. 1 at 2 (grammatical errors uncorrected)].

       For injuries, Plaintiff claims he was unlawfully incarcerated, “subjected to nontraditional

methods of punishment which could be seen as torture,” deprived of access to newspapers, radios,

and television,” has lost gainful employment, and is “currently being solicited into taking a guilty

plea to keep a country’s statistics in good reports.” [Id.].

       For relief, Plaintiff seeks $1.2 million in damages, “complete exspunction” [sic] of his

felony record, and injunctive relief. [Doc. 1 at 14, 16].

II.    STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In its frivolity

review, this Court must determine whether the Complaint raises an indisputably meritless legal

theory or is founded upon clearly baseless factual contentions, such as fantastic or delusional

scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se complaint

must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal

                                                   2

       Case 5:20-cv-00087-KDB-DCK Document 3 Filed 08/28/20 Page 2 of 7
construction requirement will not permit a district court to ignore a clear failure to allege facts in

his Complaint which set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       The Court finds that Plaintiff’s Complaint suffers from several deficiencies.

       First, with the possible exception of Plaintiff’s claim against Defendant Savage, to the

extent Plaintiff was convicted of the offense that is the subject of his Complaint (and this

conviction has not been vacated), Plaintiff’s claim is barred by Heck v. Humphries, 512 U.S. 477

(1994). In Heck, the United States Supreme Court held as follows:

               [I]n order to recover damages for allegedly unconstitutional
               conviction or imprisonment, or for other harm caused by actions
               whose unlawfulness would render a conviction or sentence invalid,
               a § 1983 plaintiff must prove that the conviction or sentence has
               been reversed on direct appeal, expunged by executive order,
               declared invalid by a state tribunal authorized to make such
               determination, or called into question by a federal court’s issuance
               of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages
               bearing that relationship to a conviction or sentence that has not been
               so invalidated is not cognizable under § 1983. Thus, when a state
               prisoner seeks damages in a § 1983 suit, the district court must
               consider whether a judgment in favor of the plaintiff would
               necessarily imply the invalidity of his conviction or sentence; if it
               would, the complaint must be dismissed unless the plaintiff can
               demonstrate that the conviction or sentence has already been
               invalidated. But if the district court determines that the plaintiff’s
               action, even if successful, will not demonstrate the invalidity of any
               outstanding criminal judgment against the plaintiff, the action
               should be allowed to proceed, in the absence of some other bar to
               the suit.

Id. at 486-87 (footnotes omitted; emphasis added). Here, given the nature of the allegations in the

Complaint, including the allegation that Plaintiff was “currently being solicited to take a guilty

plea,” a judgment in Plaintiff’s favor would necessarily imply the invalidity of any conviction or

sentence in the underlying criminal matter. Plaintiff, however, has not alleged that a conviction

                                                  3

       Case 5:20-cv-00087-KDB-DCK Document 3 Filed 08/28/20 Page 3 of 7
has been reversed or otherwise invalidated. Therefore, his Complaint may be barred by Heck.

       Further, it appears Plaintiff’s Complaint, again with the possible exception of Defendant

Savage, may also be barred by Younger v. Harris. In Younger, the Supreme Court held that a

federal court should not interfere with state criminal proceedings except in the most narrow and

extraordinary of circumstances. 401 U.S. 37, 43-44 (1971). Under the Younger abstention

doctrine, abstention is proper in federal court when (1) there is an ongoing state court proceeding;

(2) the proceeding implicates important state interests; and (3) the plaintiff has an adequate

opportunity to present the federal claims in the state proceeding. Emp’rs Res. Mgmt. Co. v.

Shannon, 65 F.3d 1126, 1134 (4th Cir. 1995). Here, the Court lacks sufficient information to

determine whether the elements of Younger have been met, but they very well may be.

       To the extent Plaintiff Heck and Younger do not apply, Plaintiff has, nonetheless, failed to

state a claim as to Defendants Iredell County, Graham, Hedrick, Underwood, Kirkman, and

Cranford. Defendant Iredell County is not subject to suit under § 1983. Defendants Graham,

Hedrick, and Underwood are immune from suit under the doctrine of judicial immunity. See

Stump v. Sparkman, 435 U.S. 349, 359 (1996) (“A judge is absolutely immune from liability for

his judicial acts even if his exercise of authority is flawed by the commission of grave procedural

errors.”); Imbler v. Pachtman, 424 U.S. 409, 419 (1976) (stating that judicial “immunity applies

even when the judge is accused of acting maliciously and corruptly, and it is not for the protection

or benefit of a malicious or corrupt judge, but for the benefit of the public, whose interest it is that

the judges should be at liberty to exercise their functions with independence and without fear of

consequences”) (internal quotations omitted). Further, prosecutorial immunity bars Plaintiff’s

claims against Defendants Kirkman and Cranford. Imbler, 424 U.S. 409. Finally, Plaintiff’s claim

against Defendant Campbell in his official capacity as Sheriff also necessarily fails. Such a claim



                                                   4

       Case 5:20-cv-00087-KDB-DCK Document 3 Filed 08/28/20 Page 4 of 7
is a claim against the office of Sheriff itself, which is not a legal entity subject to suit under § 1983.

As such, these defendants would be subject to dismissal even if Plaintiff’s Complaint is not barred

by Heck and/or Younger.

        As to Defendant Savage, identified as a Correctional Officer in Iredell Country, Plaintiff

alleges that, on December 31, 2019, Defendant Savage seized Plaintiff’s legal documents, which

included “motions to be filed that week, legal mail, and legal literature.” Plaintiff claims this “has

hindered the Plaintiff’s [criminal] case.” [Doc. 1 at 12]. Plaintiff also alleges that, on the same

day, Defendant Savage “forcibly removed the Plaintiff out of his living quarters for asking for

cleaning supplies to sanitize the dormitory.” [Id.]. Plaintiff claims that Defendant Savage

handcuffed Plaintiff too tightly and ordered his subordinates to remove Plaintiff’s clothing and

undergarments and forced Plaintiff to “put back on his detention facility uniform.” [Id.]. Plaintiff

was then moved “to an isolation chamber” for 14 days with no shower until the fifth day. [Id.].

Plaintiff further alleges that on January 13, 2020, he “went to court without his legal documents

he had in order to petition the courts properly, and almost took a plea in order to get out of the

cruel and unusual punishment being served on him with no paperwork outlining infractions of the

facility rules that were broken by the plaintiff; even though he was not ignorant to previous

violations by others within the County’s maniple [sic] department.” [Id. at 13]. Plaintiff claims

this conduct violated his rights under the Fourth and Eighth Amendments.

        Without more, even taking Plaintiff’s allegations as true and drawing all reasonable

inferences therefrom, the Court cannot identify how Defendant Savage violated Plaintiff’s

constitutional rights given the entirety of the circumstances alleged. As such, the Court will allow

Plaintiff thirty (30) days to amend his Complaint to more fully and particularly allege his claim(s)

against Defendant Savage, if he so chooses.



                                                    5

       Case 5:20-cv-00087-KDB-DCK Document 3 Filed 08/28/20 Page 5 of 7
       The Plaintiff is advised that to amend his Complaint, Plaintiff may not simply add or

modify allegations to his already existing Complaint. Rather, he must submit an amended

complaint that contains all claims he intends to bring in this action. That is, a plaintiff may not

amend his Complaint in piecemeal fashion. Furthermore, once Plaintiff amends his Complaint,

the original Complaint will be superseded, meaning that if an amended Complaint omits claims

raised in the original Complaint, the plaintiff has waived the omitted claims. Young v. City of Mt.

Ranier, 238 F.3d 567 (4th Cir. 2001).

IV.    CONCLUSION

       For the reasons stated herein, Plaintiff shall have thirty (30) days in which to amend his

complaint in accordance with this Order.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff shall have thirty (30) days in which to amend the complaint against Defendant

           Savage in accordance with the terms of this Order. If Plaintiff fails to amend the

           complaint in accordance with this Order and within the time limit set by the Court, this

           action will be dismissed without prejudice and without further notice to Plaintiff.

       2. Defendants Iredell County, Graham, Hedrick, Underwood, Kirkman, Cranford and

           Campbell are dismissed. See 28 U.S.C. §§ 1915(e).

       3. Plaintiff’s Motion to Proceed in Forma Pauperis [Doc. 2] is GRANTED.

       4. The Clerk is respectfully instructed to mail Plaintiff a new Section 1983 form for

           Plaintiff to submit an amended complaint if he so wishes.




                                                6

       Case 5:20-cv-00087-KDB-DCK Document 3 Filed 08/28/20 Page 6 of 7
    IT IS SO ORDERED.


Signed: August 28, 2020




                                   7

    Case 5:20-cv-00087-KDB-DCK Document 3 Filed 08/28/20 Page 7 of 7
